UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-5219


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MICHAEL ROCHELLE CORNELIUS, a/k/a Michael Robert Cornelius,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Margaret B. Seymour, District
Judge. (3:06-cr-01071-MBS-1)


Submitted:   April 26, 2012                   Decided:   May 3, 2012


Before AGEE, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allen B. Burnside, Assistant Federal Public Defender, Columbia,
South   Carolina,  for  Appellant.    Stanley  Duane  Ragsdale,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael Rochelle Cornelius appeals from the district

court’s judgment revoking his supervised release and imposing a

twenty-month       prison    term     and      a    one-year         term     of      supervised

release.      On    appeal,       Cornelius’            counsel      has      filed      a    brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that there are no meritorious issues for appeal, but questioning

whether the district court abused its discretion in revoking

Cornelius’ supervised release.                     Although informed of his right

to file a pro se supplemental brief, Cornelius has not done so.

The Government declined to file a brief.                          We affirm.

            We     review      the       district             court’s         revocation            of

supervised release for abuse of discretion.                               United States v.

Pregent, 190 F.3d 279, 282 (4th Cir. 1999).                           The district court

need only find a violation of a condition of supervised release

by a preponderance of the evidence.                           18 U.S.C.A. § 3583(e)(3)

(West 2006 & Supp. 2011).                 We review for clear error factual

determinations       underlying          the       conclusion         that        a     violation

occurred.        United     States    v.       Carothers,          337     F.3d       1017,       1019

(8th Cir.    2003);       United     States        v.    Whalen,         82   F.3d      528,       532

(1st Cir. 1996).          After reviewing the record, we conclude that

the   district     court    did    not     abuse        its    discretion          in   revoking

Cornelius’    supervised       release         because        a    preponderance             of    the

evidence supports the court’s finding that Cornelius violated

                                               2
the terms of his supervised release by engaging in the criminal

offense of indecent exposure while on release.

            In accordance with Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                             We

therefore   affirm       the    district   court’s      judgment.         This   court

requires that counsel inform Cornelius, in writing, of the right

to petition the Supreme Court of the United States for further

review.     If Cornelius requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in     this   court    for    leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on Cornelius.

            We dispense with oral argument because the facts and

legal    contentions      are    adequately      presented     in   the    materials

before    the    court   and    argument       would   not   aid    the   decisional

process.

                                                                            AFFIRMED




                                           3